Citation Nr: 1038690	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-38 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a restoration of a 20 percent rating for right 
shoulder rotator cuff tendonitis, to include the propriety of the 
reduction.

2.  Entitlement to a disability rating in excess of 20 percent 
for a right rotator cuff tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to September 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
decreased the rating for the Veteran's right shoulder cuff 
tendonitis from 20 to 10 percent, effective April 1, 2006.  

The Veteran applied for an increased rating for his right 
shoulder rotator cuff tendonitis in May 2005.  In the January 
2006 rating decision, however, the agency of original 
jurisdiction (AOJ) reduced the Veteran's 20 percent rating for 
right shoulder rotator cuff tendonitis to 10 percent, effective 
April 1, 2006.  The Veteran submitted a notice of disagreement 
disagreeing with the reduction.  In the October 2006 statement of 
the case (SOC), the AOJ adjudicated the Veteran's claim as one 
for an increased rating.  The Veteran's December 2006 substantive 
appeal (VA Form 9) indicated that he believed his right shoulder 
had not improved, indicating that he wished to have his 20 
percent rating reinstated.  Given this prior development, and to 
provide the Veteran with the broadest interpretation of the 
issues presented on appeal, the issues on appeal are provided as 
both a challenge to the January 2006 ratings reduction and a 
claim for an increased rating, as stated on the title page.

The Board notes that the AOJ secured additional VA medical 
evidence pertaining to the Veteran's claim for secondary service 
connection for depression and sleep problems after the AOJ 
produced the last supplemental statement of the case (SSOC) in 
October 2006.  The AOJ did not issue another SSOC as required 
after receipt of this evidence.  See C.F.R. §§ 19.31(b), 19.37(a) 
(2009).  However, this evidence is not pertinent to the appeal 
before the Board because the evidence secured was in support of 
the Veteran's claims for secondary service connection.  
Furthermore, these records do not show any additional treatment 
for the Veteran's right shoulder rotator cuff tendonitis.  
Therefore, the new evidence is not relevant because it is not 
pertinent to the current claim on appeal.  Therefore, the Board 
finds that any error in failing to furnish an SSOC is not 
prejudicial to the Veteran's claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  By a January 2003 rating decision, the AOJ granted service-
connection for right shoulder rotator cuff tendonitis, effective 
May 28, 2002.

2.  Following a May 2005 orthopedic evaluation and a June 2005 VA 
medical examination, the AOJ proposed to reduce the rating for 
the right shoulder rotator cuff tendonitis from 20 percent to 10 
percent.

3.  By a letter dated in August 2005, the AOJ notified the 
Veteran that medical evidence reflected improvement in his 
condition and that the AOJ proposed to reduce the 20 percent 
evaluation.

4.  By a rating decision dated in January 2006, the AOJ 
implemented a reduction to 10 percent, effective April 1, 2006.  
Notice of the reduction was mailed to the Veteran that same 
month.

5.  A comparison of the medical evidence upon which a 20 percent 
disability rating was awarded with the evidence received in 
connection with the rating reduction reflects no improvement in 
the Veteran's right shoulder rotator cuff tendonitis disability.

6.  The Veteran's right shoulder rotator cuff tendonitis 
manifests with functional  limitation of the range of motion of 
flexion due to pain to forward 100 degrees, abduction was to 90 
degrees, external rotation to 70 degrees, and internal rotation 
to 90 degrees; which is a reduction in the range of motion of the 
right arm to shoulder level.  

7.  The Veteran's right shoulder rotator cuff tendonitis does not 
manifest with malunion, nonunion, or dislocation, or with x-ray 
evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The rating for right shoulder rotator cuff tendonitis was not 
properly reduced, and the criteria for restoration of a 20 
percent evaluation for the disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.105, 3.344, 4.71a, Diagnostic Codes 5299-5203, 5201 (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for the service-connected s right shoulder rotator cuff 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5203, 5201 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect 
to the reduction issue, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
discussed further.  

However, regarding the Veteran's claim for an increased rating 
for his right shoulder rotator cuff tendonitis, a review of the 
claims folder reveals compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in June 2005.  
That letter effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claim; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the April 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, required by the United States Court of Appeals for Veterans 
Claims (Court).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  

Concerning his claims for an increased rating for right shoulder 
rotator cuff tendonitis, in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008), the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the Veteran that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the Veteran's employment and daily life.  The 
Court also required notice as to the requirements of the relevant 
Diagnostic Code.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 
1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating in the June 2005 notice 
letter.  Therefore, the Veteran has been adequately informed of 
the evidence necessary to support his claims to enable his full 
participation in his case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  As such, the Board concludes the Veteran 
has been provided with all notice required.

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary Dingess compliant 
VCAA notice prior to initially adjudicating his claims in January 
2006, the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to vitiate 
that initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA need 
only ensure that the Veteran receives (or has since received) 
content-complying VCAA notice, followed by readjudication of his 
claim, such that the intended purpose of the notice is not 
frustrated and he is still provided proper due process.  Id. 120.  
In other words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The Federal Circuit 
Court has held that a SOC or a SSOC can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the AOJ cured the timing notice after sending additional 
VCAA notice letters by readjudicating his claim by way of the 
October 2006 SOC.  Therefore, since the AOJ cured the timing 
error and because the Veteran did not challenge the sufficiency 
of his notice, the Board finds that the AOJ complied with its 
duty to notify.  In essence, the timing defect in the notices has 
been rectified by the latter readjudication.  In addition, the 
Veteran has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of his VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured VA treatment records, and a VA 
medical examination.  The Veteran has submitted personal 
statements.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claims has been met.

The Veteran was provided with a VA medical examination in 
response to his claim for an increased rating in June 2005.  At 
the time, the examiner noted that the Veteran experienced pain 
due to his service-connected right shoulder rotator cuff 
tendonitis, and reviewed the limitation on his range of motion of 
the affected joint.  The examiner also noted the effects of his 
disability on the Veteran's employment and activities of daily 
living.  Subsequent VA medical treatment records, statements by 
the Veteran, and scans of the affected areas indicate that he 
continues to experience pain in his right shoulder.  However, 
there is no indication that his disability has increased in 
severity to cause additional limitation the range of motion of 
the affected joint, or greater instability, such that his right 
shoulder has worsened in some way such that a new examination is 
necessary.  As such, without evidence that his conditions have 
worsened since the February 2006 VA medical examination, the 
Board is not required to remand the Veteran's claims for a new VA 
medical examination.  See VAOPGCPREC 11-95 (April 7, 1995).  
Furthermore, the VA medical examination provided a review of the 
Veteran's symptoms and history regarding his service-connected 
disorders and any associated manifestations, as well as the 
relevant x-ray evidence.  The examiner also addressed the 
functional effects of his service-connected disorder on his daily 
life and employment.  As such, the February 2006 VA medical 
examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(a VA medical examination must be adequate for rating purposes).  
Therefore, the Board concludes that the AOJ has fully complied 
with the duty to provide the Veteran with a VA medical 
examination which is adequate to address the service-connected 
disorder currently on appeal.  

Governing Laws and Analysis - Propriety of the Rating Reduction 
for Right Shoulder Rotator Cuff Tendonitis

In this case the Veteran is challenging a January 2006 rating 
decision which reduced the rating for his service-connected right 
shoulder rotator cuff tendonitis from 20 percent to 10 percent.  
He alleges that he is entitled to a restoration of the 20 percent 
rating formerly in effect for his right shoulder disability.  See 
the Veteran's notice of disagreement dated February 2006.

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in evaluation 
of a service-connected disability is considered warranted, and a 
reduction will result in a decrease in payment of compensation 
benefits being made, a rating proposing reduction will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be continued 
at the current level.  If additional evidence is not received 
within that period, a final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he has 
a right to a predetermination hearing provided that a request for 
such a hearing is received by VA within 30 days from the date of 
the notice.  The procedural framework and safeguards set forth in 
38 C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran does 
not contend, and the evidence does not reflect, noncompliance 
with the procedural requirements for rating reductions.  The AOJ 
sent the Veteran a letter in August 2005 advising him of the 
proposed reduction for the service-connected right shoulder 
rotator cuff tendonitis from 20 percent to 10 percent, and 
included a copy of the rating for the proposed reduction.  The 
letter informed the Veteran that he could submit additional 
evidence to show that the compensation payments should be 
continued at the then-current levels, and that if no additional 
evidence was received within 60 days, his disability evaluation 
would be reduced.  Furthermore, the appellant was advised of his 
right to request a personal hearing "to present evidence or 
argument on any important point in your claim."  The Veteran 
neither requested a hearing nor submitted any evidence within the 
allotted timeframe.  Thereafter, more than 60 days later, the AOJ 
in the January 2006 rating decision effectuated the reduction.  
Therefore the proper procedure was followed for effectuating a 
reduction in this matter.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).  The requirements for reduction of ratings in effect 
for five years or more are set forth at 38 C.F.R. 
§ 3.344(a) and (b), which prescribe that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis of 
a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-
18 (1995).

However, with respect to other disabilities that are likely to 
improve (i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is 
necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the AOJ at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating whether 
the condition had actually improved.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may not be 
used to justify an improper reduction.

As to the above,  under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 20 percent evaluation was 
granted in January 2003, with an effective date of May 28, 2002, 
and reduced to 10 percent in January 2006, effective April 1, 
2006, it had not been in effect for the requisite period of time.  
As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
directly applicable in this instance.

As such, under 38 C.F.R. § 3.344(c) indicates the for ratings 
which have been in effect for less than 5 years, a reexamination 
which shows physical improvement will warrant a reduction in the 
rating.  The Board notes that comparing the findings from the 
December 2002 VA medical examination, which was the basis for the 
original 20 percent evaluation, with the subsequent June 2005 VA 
medical examination, VA and private medical treatment records, 
and lay evidence of record, does not reveal an overall 
improvement of the Veteran's right shoulder rotator cuff 
tendonitis.  Therefore, the evidence of record establishes that a 
restoration of the 20 percent rating for the Veteran's service-
connected right shoulder rotator cuff tendonitis is warranted.

The Veteran's disability had been rated under Diagnostic Code 
5203 for impairment of the clavicle or scapula.  38 C.F.R. § 
4.71a.  Diagnostic Code 5203 provides ratings for other 
impairment of the clavicle or scapula.  Malunion of the clavicle 
or scapula is rated as 10 percent for the major shoulder and 10 
percent for the minor shoulder.  Nonunion of the clavicle or 
scapula without loose movement is rated as 10 percent for the 
major shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 provides an 
alternative rating based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I. 

The VA medical examination of December 2002 provided a thorough 
review of the Veteran's right shoulder.  At the time the Veteran 
indicated that he had increasing pain in his right shoulder, and 
that he was unable to lift his right shoulder above his head.  
The Veteran indicated that he did not wear braces or take 
medication for the pain.  The Veteran worked at manual labor, 
part of the time picking up boxes and placing them over his head, 
and his right shoulder disability interfered with this duty.  The 
Veteran occasionally asked for lighter duty, but was concerned 
about losing his job if he did this too frequently.  An 
examination of the right shoulder revealed forward flexion of the 
right shoulder to 120 degrees actively, passive movement beyond 
120 degrees caused a severe amount of pain.  Active shoulder 
abduction was limited to 100 degrees, passive movement beyond 100 
degrees caused a moderate to severe amount of pain.  Active 
external rotation was limited to 60 degrees, passive rotation 
beyond 60 degrees was accompanied by significant pain.  Internal 
rotation, both active and passive was to 90 degrees without pain.  
There was also "mild crepitance" in the right shoulder and 
tenderness over the acromioclavicular joint.  The examiner 
concluded that the Veteran experienced right rotator cuff 
tendonitis with an "impaired range of motion," which was likely 
to be continually exacerbated by his employment.

Subsequently, the AOJ provided the Veteran with VA medical 
examination in June 2005, in response to his May 2005 claim for 
an increased rating.  This examination noted that the Veteran's 
right shoulder condition had gotten "progressively worse."  The 
Veteran's dominant hand was indicated as being his right.  There 
was no evidence of arthritis.  The Veteran's forward flexion was 
indicated as being active to 140 degrees, with pain from 100 to 
140 degrees.  The Veteran's abduction was to 120 degrees with 
pain from 90 to 120 degrees.  His external rotation was to 70 
degrees, and internal rotation was to 90 degrees.  There was no 
indication of further limitation of motion on repetition.  The 
examiner indicated that the Veteran's disability generally caused 
moderate effects on his daily activities.  An x-ray indicated 
that there was no degenerative change to the Veteran's right 
shoulder.

In reviewing these two VA medical examinations, the Board notes 
that the evidence does not show an improvement in the Veteran's 
right rotator cuff tendonitis.  The Veteran's external rotation 
appears to have increased from 60 degrees to 90 degrees between 
the two examinations.  However, his forward flexion was indicated 
as showing a decrease in flexibility to 100 degrees of forward 
flexion with pain from 120 degrees, and to 90 degrees of 
abduction with pain from 100 degrees.  In rating the Veteran's 
disability, the rater is required to consider functional loss due 
to pain which limits the range of motion.  See C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, in 
reviewing 38 C.F.R. § 4.71, Plate I, range of motion at the 
shoulder level is indicated as 90 degrees for forward flexion and 
abduction.  As such, these limitations, when pain is considered, 
show a consistent limitation in the Veteran's range of motion to 
about shoulder level.  Furthermore, the Veteran has competently 
indicated that his right rotator cuff tendonitis prevents him 
from lifting above shoulder height.  See the Veteran's December 
2006 VA Form 9.  Therefore, the latter VA medical examination 
does not show an increase in the Veteran's range of motion, such 
that a decrease in his rating is not warranted under 38 C.F.R. 
§ 3.344(c).  

The Board notes that VA medical treatment records show ongoing 
treatment for the Veteran's right rotator cuff tendonitis.  In 
particular in May 2004, the Veteran was noted as having minimal 
weakness about the right shoulder without impingement or pain of 
the acromioclavicular joint.  The treating physician indicated 
that the Veteran had good range of motion and strength in his 
shoulders.  Specifically, the physician indicated that the 
Veteran had 107 degrees of forward flexion, and 107 degrees of 
abduction, external rotation of 40 degrees, and external rotation 
to the throacolumbar junction.  With a finding that his right 
shoulder was "near normal" examination the Veteran declined 
further physical therapy and was discharged from the VA 
orthopedic clinic.  However, a note from later the same month 
noted that the Veteran continued to experience severe pain in his 
shoulders, and he had stopped working at his job due to his pain.  
Furthermore, the May 2004 orthopedic examination did not review 
the Veteran's active and passive range of motion, or the degrees 
at which the Veteran experienced pain, such that this record is 
inadequate to reduce the Veteran's claim.  38 C.F.R. § 4.2.  
Furthermore, subsequent VA medical treatment records, in 
September 2005 and February 2006, note that the Veteran was again 
working and experiencing pain in his right shoulder, and he had 
returned to the orthopedic clinic for more treatment.  Finally, a 
private treatment record dated in July 2005 from Vine Hill clinic 
indicates that the Veteran was experiencing increased pain, which 
had been helped by a steroid injection of the right shoulder.

As such, the May 2004 VA medical treatment record does appear to 
indicate that the Veteran's right rotator cuff tendonitis had 
improved, showing an increase in the range of motion at that 
time.  However, the Board notes that in May 2004, the record 
indicates that the Veteran was unemployed.  In particular, the 
Veteran was no longer working at the manual labor which the 
December 2002 VA medical examiner had noted as exacerbating his 
disability.  Subsequently, the June 2005 revealed a greater 
restriction in the Veteran's range of motion due to his right arm 
pain.  Further, VA medical treatment records from after this 
examination indicate that the Veteran subsequently returned to 
employment, and also returned to the VA for more orthopedic 
treatment due to pain.  There is also evidence that his refusal 
of physical therapy was due to the fact that he felt prior 
physical therapy had caused his right shoulder condition to 
worsen.  See the Veteran's VA December 2006 Form 9, and the VA 
medical treatment record of September 2005.  Finally, the Veteran 
has argued that his condition has not improved, that he continues 
to experience severe pain with certain types of movement, and 
that this interferes with his ability to work.  See the Veteran's 
May 2005 claim, February 2006 notice of disagreement (NOD), 
December 2006 substantive appeal (VA Form 9), and statements of 
June and December 2006.  

The Board concludes that the record shows at best a temporary 
improvement in the Veteran's right shoulder at the time of the 
May 2005 examination, such that the reduction in the Veteran's 
right shoulder disability rating of January 3006 is improper.  
See Brown, 5 Vet. App. at 420-421; 38 C.F.R. § 3.344(c).  
Therefore, a restoration of the 20 percent rating for his 
disability is warranted.  

Governing Laws and Analysis - Higher Disability Rating for Right 
Shoulder Rotator Cuff Tendonitis,

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a Veteran has an 
unlisted disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for unlisted 
disease or injury). 

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The right rotator cuff tendonitis disorder on appeal arises from 
the claim for an increased rating received by the AOJ in May 
2005.  Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently 
held that the VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claims have has been 
pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That 
is to say, the Board must consider whether there have been times 
when his disabilities have been more severe than at others.  The 
relevant temporal focus for adjudicating the level of disability 
of an increased rating claim is from the time period one year 
before the claim was filed (in this case, May 2004) until VA 
makes a final decision on the claim.  See Hart; see also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  As such, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. at 206.  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  A finding of functional loss due 
to pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must 
be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

The Veteran was granted service connection for his right shoulder 
rotator cuff tendonitis in January 2003 under Diagnostic Code 
5299-5203 with a disability rating of 20 percent.  38 C.F.R. 
§ 4.71a.  The Veteran currently seeks a rating in excess of 20 
percent for his service-connected right shoulder rotator cuff 
tendonitis.  

The December 2002 VA medical examination report diagnosed the 
Veteran's condition as "rotator cuff tendonitis."  The Board 
notes that there is no specific disability rating provided for 
right shoulder rotator cuff tendonitis.  When an unlisted 
condition is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  As the Veteran's right 
rotator cuff tendonitis causes impairment of the movement of his 
right shoulder, and also shows some evidence of popping (see the 
Veteran's December 2006 substantive appeal (VA Form 9)), the 
rating for impairment of the clavicle or scapula which considers 
malunion, nonunion, or dislocation, as well as impairment of the 
contiguous joint is clearly a closely related disorder.  
Furthermore, as indicated above, Diagnostic Code 5203 also 
directs the Board to consider limitation of motion of the 
contiguous joint, in this case limitation of motion of the arm 
under Diagnostic Code 5201, as well as associated functional 
loss.  See 38 C.F.R. §§ 4.40, 4.46.  Therefore, the Board 
concludes that Diagnostic Code 5203 is the most appropriate 
rating code to apply to the Veteran's service-connected right 
rotator cuff tendonitis.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

As noted above, the Veteran was provided with a VA medical 
examination regarding his right shoulder rotator cuff tendonitis 
in June 2005.  At that time, the examination noted that the 
Veteran's right shoulder condition had gotten "progressively 
worse."  The Veteran's dominant hand was indicated as being his 
right.  There was no evidence of arthritis.  The Veteran's 
forward flexion was indicated as being active to 140 degrees, 
with pain from 100 to 140 degrees.  The Veteran's abduction was 
to 120 degrees with pain from 90 to 120 degrees.  His external 
rotation was to 70 degrees, and internal rotation was to 90 
degrees.  There was no indication of further limitation of motion 
on repetition.  The examiner indicated that the Veteran's 
disability generally caused moderate effects on his daily 
activities.  An x-ray indicated that there was no degenerative 
change to the Veteran's right shoulder.

The Veteran's VA medical treatment records also show ongoing 
treatment for his right rotator cuff tendonitis.  See VA medical 
treatment records dated May 2003, May 2004, September 2005, and 
February 2006.  As noted above the VA medical treatment record of 
May 2004 indicates a temporary improvement in the Veteran's 
disability.  In particular the Veteran's range of motion of the 
right shoulder was indicated as forward flexion to 107 degrees, 
abduction was to 107 degrees.  His external rotation was 
indicated as being to the thoracolumbar junction and internal 
rotation was to 40 degrees.  The Veteran also submitted a private 
treatment record dated July 2005 from the Vine Hill Clinic, 
indicating that the Veteran was receiving treatment there.  This 
record indicated that the Veteran was having good range of motion 
and strength.  Furthermore, the Veteran had received a steroid 
injection which had helped his disability, but physical therapy 
had not been effective.

The Veteran has also provided lay evidence regarding the 
manifestations of his right rotator cuff tendonitis.  He has 
indicated that he experiences severe pain with particular motions 
of the right shoulder.  See the Veteran's claim of May 2005, 
February 2006 NOD, December 2006 VA Form 9, and statements of 
June and December 2006.  He has also indicated that he cannot 
lift his arm above shoulder height, and his shoulder "pops" 
with certain motions.  See the December 2006 VA Form 9. 

As such, the Veteran's statement that his shoulder "pops" 
provides some indication of malunion of the right shoulder, for 
which a 10 percent rating is appropriate under Diagnostic Code 
5203.  There is no evidence in the record of malunion, or 
nonunion of his right shoulder such that a higher rating would be 
appropriate.  However, Diagnostic Code 5203 also directs the 
rater to consider impairment of function of the contiguous joint.  
In this case, the Veteran's June 2005 VA medical examination show 
that he experiences limitation of the range of motion of his 
right arm due to his right rotator cuff tendonitis.  The 
Veteran's right shoulder forward flexion was shown to be limited 
in forward elevation to 140 degrees, abduction to 120 degrees, 
external rotation to 70 degrees, and internal rotation to 90 
degrees.  As such, the Veteran's range of motion is not shown to 
be limited to shoulder level as necessary for a rating of 20 
percent under Diagnostic Code 5201.

However, regarding a disability rating for functional loss, there 
is clear evidence that the Veteran experiences functional loss 
due to his right rotator cuff tendonitis.  As noted previously, 
the VA medical examination of June 2005 found that the Veteran's 
forward flexion was limited to 100 degrees, abduction to 90 
degrees when pain is taken into consideration.  Reviewing 
38 C.F.R. § 4.71, Plate I, range of motion at the shoulder level 
is indicated as 90 degrees for forward flexion and abduction.  
These limitations, when pain is considered, show a reduction in 
the Veteran's range of motion to about shoulder level.  As such, 
when functional loss is taken into account, the Veteran's loss of 
range of motion for the right shoulder is properly rated at 20 
percent.  Furthermore, the Veteran has competently indicated that 
his right rotator cuff tendonitis prevents him from lifting above 
shoulder height.  See the Veteran's December 2006 VA Form 9.  

However, the additional loss of range of motion does not show 
limitation of the range of motion due to pain to midway between 
the side and shoulder level.  There is also no evidence that the 
Veteran's functional loss causes malunion or nonunion.  
Therefore, although there is some evidence of functional loss, 
the Veteran's right rotator cuff tendonitis is not entitled to a 
rating in excess of the 20 percent ratings currently assigned, 
nor is there evidence of a diagnosis of arthritis which causes a 
further reduction in the Veteran's range of motion of the right 
shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206.  In summary, the Board finds that the evidence 
supports the current disability rating of 20 percent based upon 
limitation of range of motion due to functional impairment of the 
Veteran's right shoulder.  38 C.F.R. § 4.3.

In conclusion, the Veteran's right rotator cuff tendonitis has 
been appropriately restored to the proper rating of 20 percent 
disabling for the entire appeal period.  Based upon the guidance 
of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), 
the Board has considered whether a staged rating is appropriate.  
However, in the present case, the Board finds the Veteran's 
symptoms have generally remained constant throughout the course 
of the period on appeal, with only a temporary improvement shown, 
and staged ratings are not warranted.  

Extraschedular Rating for Veteran's Right Shoulder Rotator Cuff 
Tendonitis

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's level of functional impairment shown in the record 
caused by his disabilities are specifically incorporated in the 
rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. 202 at 206.  With the applicable rating criteria 
requiring consideration of these elements of the Veteran's 
disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
service-connected right rotator cuff tendonitis, the evidence 
does not show any exceptional or unusual circumstances, to 
suggest that the Veteran is not adequately compensated by the 
regular Rating Schedule.  The Veteran has not provided any 
objective evidence to show that his right rotator cuff tendonitis 
has interfered with his employment, such as records to show 
missed time at work due to hospitalization or treatment for his 
right shoulder disability.  Finally, the evidence of record 
indicates that all of the Veteran's treatment for his 
disabilities during the appeal period has been on an outpatient 
basis, with no evidence of inpatient treatment.  Therefore, the 
evidence of record simply does not warrant an extraschedular 
rating.  In reaching this conclusion, the Board notes that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Restoration of a 20 percent rating for right shoulder rotator 
cuff tendonitis is granted, effective April 1, 2006.

A disability rating in excess of 20 percent for right shoulder 
rotator cuff tendonitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


